             Case 14-29827             Doc 81         Filed 12/14/18 Entered 12/14/18 16:16:37                               Desc Main
                                                       Document     Page 1 of 13
Ira Bodenstein
Fox Rothschild, LLP
321 N. Clark St., Ste. 800
Chicago, IL 60654
(312) 666-2861
         Chapter 7 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS

                  In re: 180 PROPERTIES LLC                                                         § Case No. 14-29827
                                                                                                    §
                                                                                                    §
             Debtor(s)                                                                              §

                                               TRUSTEE'S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                   1. A petition under Chapter 7 of the United States Bankruptcy Code
           was filed on August 14, 2014. The undersigned trustee was appointed on August 25, 2014.

                     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                    3. All scheduled and known assets of the estate have been reduced to cash, released to
           the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
           pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
           disposition of all property of the estate is attached as Exhibit A.
                     4. The trustee realized the gross receipts of                      $               223,702.09

                                        Funds were disbursed in the following amounts:
                                        Payments made under an
                                          interim distribution                                          100,000.00
                                        Administrative expenses                                           7,779.75
                                        Bank service fees                                                 7,179.09
                                        Other payments to creditors                                           0.00
                                        Non-estate funds paid to 3rd Parties                                 50.34
                                        Exemptions paid to the debtor                                         0.00
                                        Other payments to the debtor                                          0.00
                                 Leaving a balance on hand of 1                         $               108,692.91
           The remaining funds are available for distribution.




                  1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

          UST Form 101-7-TFR (05/1/2011)
         Case 14-29827              Doc 81        Filed 12/14/18            Entered 12/14/18 16:16:37       Desc Main
               5. Attached as Exhibit B isDocument         Page
                                           a cash receipts and    2 of 13 record for each estate bank
                                                               disbursements
       account.

               6. The deadline for filing non-governmental claims in this case was 01/09/2015
       and the deadline for filing governmental claims was 02/10/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $14,435.10. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $0.00, for a total compensation of $0.00.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 12/03/2018                    By: /s/Ira Bodenstein
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 14-29827                   Doc 81         Filed 12/14/18 Entered 12/14/18 16:16:37                                    Desc Main
                                                                      Document     Page 3 of 13
                                                                                                                                                                    Exhibit A


                                                                               Form 1                                                                               Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-29827                                                                  Trustee:        (330129)     Ira Bodenstein
Case Name:          180 PROPERTIES LLC                                                 Filed (f) or Converted (c): 08/14/14 (f)
                                                                                       §341(a) Meeting Date:        09/26/14
Period Ending: 12/03/18                                                                Claims Bar Date:             01/09/15

                                  1                                    2                           3                     4                 5                    6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by       Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate        Gross Value of
Ref. #                                                                                     and Other Costs)                                             Remaining Assets

 1       Cash located at office                                            175.00                        0.00                                  177.00                   FA
          Orig. Description: Cash located at office; Imported
         from original petition Doc# 1

 2       Checking, savings and other bank accounts                    28,063.71                          0.00                               8,381.89                    FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 3       Security deposits                                            16,803.21                          0.00                                    0.00                   FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 4       Pre-petition account receivables                            230,161.31                    165,000.00                             145,415.32                    FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 5       Vehicles                                                     75,604.99                          0.00                              39,143.54                    FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 6       Office equipment, furniture and supplies                     38,299.00                          0.00                               1,500.00                    FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 7       Two HV Vertical Panel Saw ($550.05 each)                      1,110.10                          0.00                                  500.00                   FA
          Orig. Description: Two HV Vertical Panel Saw
         ($550.05 each); Imported from original petition Doc# 1

 8       Inventory                                                     5,008.13                          1.00                                  500.00                   FA
          Orig. Description: See attached; Imported from
         original petition Doc# 1

 9       Nicor Gas Refund (u)                                                0.00                        0.00                                   12.70                   FA

10       Hanover Insurance Premium Refund (u)                                0.00                        0.00                               1,392.00                    FA

11       AIG Insurance Premium Refund (u)                                    0.00                        0.00                               5,069.50                    FA

12       Preference recoveries (u)                                           0.00                        0.00                              21,581.00                    FA

13       City of Chicago Red Light Settlement (u)                            0.00                        0.00                                   29.14                   FA

 13      Assets      Totals (Excluding unknown values)              $395,225.45                   $165,001.00                           $223,702.09                  $0.00




                                                                                                                                     Printed: 12/03/2018 04:16 PM   V.14.14
                     Case 14-29827                    Doc 81            Filed 12/14/18 Entered 12/14/18 16:16:37                                        Desc Main
                                                                         Document     Page 4 of 13
                                                                                                                                                                            Exhibit A


                                                                                  Form 1                                                                                    Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-29827                                                                      Trustee:       (330129)      Ira Bodenstein
Case Name:       180 PROPERTIES LLC                                                        Filed (f) or Converted (c): 08/14/14 (f)
                                                                                           §341(a) Meeting Date:        09/26/14
Period Ending: 12/03/18                                                                    Claims Bar Date:             01/09/15

                               1                                          2                           3                       4                    5                   6

                    Asset Description                                 Petition/              Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                       Values              Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets


     Major Activities Affecting Case Closing:

                3/31/2018- Final tax return filed and claims reconciliation underway.
                3/31/2017- Receivables collected and preference litigation concluded
                2016 return filed
                Review and filing of claim objections in process
                4/20/2016- collecting receivables
                Prepare and file final tax returns
                complete CARA and Mercy investigation
                4/20/2015 - Collect remaining receivables
                             Complete CARA and Mercy Rule 2014 discovery
                               Review claims and object as needed
                              Prepare and file tax returns

     Initial Projected Date Of Final Report (TFR):      December 31, 2015                    Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                             Printed: 12/03/2018 04:16 PM   V.14.14
                         Case 14-29827                    Doc 81          Filed 12/14/18 Entered 12/14/18 16:16:37                                                     Desc Main
                                                                           Document     Page 5 of 13
                                                                                                                                                                                           Exhibit B


                                                                                          Form 2                                                                                            Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         14-29827                                                                                Trustee:            Ira Bodenstein (330129)
Case Name:           180 PROPERTIES LLC                                                                      Bank Name:          Rabobank, N.A.
                                                                                                             Account:            ******9466 - Checking Account
Taxpayer ID #:       **-***1021                                                                              Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 12/03/18                                                                                      Separate Bond: N/A

   1             2                           3                                             4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                                    Receipts          Disbursements            Checking
  Date      Check #             Paid To / Received From                  Description of Transaction                     T-Code              $                    $               Account Balance
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000                  32.00                                      32.00
09/04/14       {4}         Neighborhood Lending Services, Inc   pre-petition receivable                                 1121-000                 147.00                                     179.00
09/04/14       {4}         Cyprexx Services, LLC                Pre-petition receivable                                 1121-000                 295.00                                     474.00
09/04/14       {4}         WTH Oakmont Mortgage Pool 217        Pre-petition receivable                                 1121-000                 305.00                                     779.00
                           LP
09/04/14       {4}         Neighborhood Lending Services, Inc   pre-petition receivable                                 1121-000                 377.00                                    1,156.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000                 416.00                                    1,572.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000                 416.00                                    1,988.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000                 864.00                                    2,852.00
09/04/14       {4}         Neighborhood Housing Services, Inc   pre-petition receivable                                 1121-000              1,595.00                                     4,447.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000              4,416.00                                     8,863.00
09/04/14       {4}         RockBridge Operating Account         pre-petition receivable                                 1121-000              4,945.00                                  13,808.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000              7,776.00                                  21,584.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petiton receivable                                  1121-000             12,256.00                                  33,840.00
09/04/14       {4}         Wells Fargo Home Mortgage            pre-petition receivable                                 1121-000             13,056.00                                  46,896.00
09/18/14       {4}         Cyprexx Services, LLC                pre-petition account receivable                         1121-000             14,639.50                                  61,535.50
09/24/14       {4}         Cyprexx Services, LLC                pre-petition account receivable                         1121-000                 885.00                                 62,420.50
09/24/14       {4}         RockBridge Operating Account         pre-petition account receivable                         1121-000              5,515.00                                  67,935.50
09/30/14                   Rabobank, N.A.                       Bank and Technology Services Fee                        2600-000                                         65.46          67,870.04
10/06/14       {4}         Neighborhood Lending Services, Inc   pre-petition account receivable                         1121-000                 113.50                                 67,983.54
10/06/14       {4}         Better Business Planning Inc         pre petition account receivable                         1121-000              2,944.16                                  70,927.70
10/06/14       {4}         RockBridge Operating Account         pre petition account receivable                         1121-000              4,510.00                                  75,437.70
10/06/14       {2}         Chase                                Funds from closed account 7983                          1129-000              5,547.74                                  80,985.44
10/06/14       {4}         RockBridge Operating Account         pre petition account receivable                         1121-000              7,885.00                                  88,870.44
10/06/14       {4}         RockBridge Operating Account         pre petition account receivable                         1121-000             14,142.00                                103,012.44
10/10/14       {4}         Cyprexx Services, LLC                pre petition receivable                                 1121-000             19,773.16                                122,785.60
10/17/14       {4}         Wells Fargo Home Mortgage            pre-petition account receivable                         1121-000             25,937.00                                148,722.60
10/31/14                   Rabobank, N.A.                       Bank and Technology Services Fee                        2600-000                                        171.10        148,551.50
11/13/14       {5}         TD Auto Finance                      Excess proceeds from sale of 2012 Ford E250             1129-000              2,519.51                                151,071.01
                                                                Van
11/28/14                   Rabobank, N.A.                       Bank and Technology Services Fee                        2600-000                                        193.87        150,877.14
12/01/14       {2}         Isac Malmgren                        5th Third bank balance mistakenly sent to               1129-000                  76.50                               150,953.64
                                                                Malmgren
12/01/14       101         Com Ed                               final post petition electic bill Account #              2420-000                                        277.77        150,675.87
                                                                2370081040
12/10/14       {2}         Chase                                Funds from closed account 7983                          1129-000                 775.95                               151,451.82
12/11/14       {5}         American Auction Associates, Inc     Gross proceeds from sale of vehicles                    1129-000             36,617.50                                188,069.32

                                                                                                             Subtotals :                  $188,777.52                  $708.20
{} Asset reference(s)                                                                                                                                 Printed: 12/03/2018 04:16 PM          V.14.14
                         Case 14-29827                     Doc 81            Filed 12/14/18 Entered 12/14/18 16:16:37                                              Desc Main
                                                                              Document     Page 6 of 13
                                                                                                                                                                                      Exhibit B


                                                                                       Form 2                                                                                         Page: 2

                                                      Cash Receipts And Disbursements Record
Case Number:         14-29827                                                                            Trustee:            Ira Bodenstein (330129)
Case Name:           180 PROPERTIES LLC                                                                  Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******9466 - Checking Account
Taxpayer ID #:       **-***1021                                                                          Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 12/03/18                                                                                  Separate Bond: N/A

   1             2                           3                                          4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From                     Description of Transaction                T-Code              $                    $              Account Balance
12/12/14       102         American Auction Associates, Inc     Expenses for sale of vehicles                       3620-000                                   4,770.17          183,299.15
12/16/14       {5}         TD Auto Finance                      Reimbursement of excess proceeds from sale          1129-000                   6.53                              183,305.68
                                                                of vehicle
12/19/14       {9}         Nicor Gas                            Utility Refund                                      1290-000                  12.70                              183,318.38
12/19/14       {1}         Shaw Fishman Glantz & Towbin         Check for Petty Cash funds found in strongbox       1129-000                 177.00                              183,495.38
                           LLC                                  at premises
12/29/14       {10}        Hanover Insurance Group              Refund of Insurance Premiums                        1290-000              1,392.00                               184,887.38
12/31/14                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       279.97        184,607.41
01/05/15                   Airflow Heating & Air Conditioning   Sale of Equipment per 11/13/14 Order Dkt # 38                             2,500.00                               187,107.41
               {6}                                                 1129-000                         1,500.00        1129-000                                                     187,107.41
               {7}                                                 1129-000                            500.00       1129-000                                                     187,107.41
               {8}                                                 1129-000                            500.00       1129-000                                                     187,107.41
01/05/15       103         R.M.C.                               Payment for invntory of assets per 11/13/14         2500-000                                   1,000.00          186,107.41
                                                                Order Dkt. # 38
01/19/15       104         Housing Partnership Fund, Inc        Docket No. 44 Compromise order entered              4210-000                                 100,000.00            86,107.41
                                                                1/13/15
01/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       249.24          85,858.17
02/10/15       {2}         Chase                                Closed account funds Account .....7983              1129-000              1,767.20                                 87,625.37
02/11/15       105         Arthur B. Levine Company             2015 Bond Premium                                   2300-000                                       106.00          87,519.37
02/25/15       {2}         Chase                                Closed account funds Account .....7983              1129-000                 214.50                                87,733.87
02/27/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       116.60          87,617.27
03/11/15       106         JP Morgan Chase Bank                 Case ID SB623956-I1 bank statement                  8500-000                                        50.34          87,566.93
                                                                production
03/31/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       134.39          87,432.54
04/29/15       107         United States Department of the      Form 940 annual form for 2014 EIN                   2990-000                                   1,424.26            86,008.28
                           Treasury                             XX-XXXXXXX
04/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       125.75          85,882.53
05/29/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       120.16          85,762.37
06/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       131.57          85,630.80
07/31/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       127.27          85,503.53
08/26/15       {4}         RockBridge Operating Account         pre petition account receivable                     1121-000              2,175.00                                 87,678.53
08/31/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       119.09          87,559.44
09/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       134.34          87,425.10
10/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       125.74          87,299.36
11/30/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       121.37          87,177.99
12/31/15                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       137.94          87,040.05
01/29/16                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                       120.70          86,919.35

                                                                                                         Subtotals :                     $8,244.93        $109,394.90
{} Asset reference(s)                                                                                                                             Printed: 12/03/2018 04:16 PM        V.14.14
                         Case 14-29827                      Doc 81      Filed 12/14/18 Entered 12/14/18 16:16:37                                                    Desc Main
                                                                         Document     Page 7 of 13
                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                          Page: 3

                                                        Cash Receipts And Disbursements Record
Case Number:         14-29827                                                                           Trustee:              Ira Bodenstein (330129)
Case Name:           180 PROPERTIES LLC                                                                 Bank Name:            Rabobank, N.A.
                                                                                                        Account:              ******9466 - Checking Account
Taxpayer ID #:       **-***1021                                                                         Blanket Bond:         $45,000,000.00 (per case limit)
Period Ending: 12/03/18                                                                                 Separate Bond: N/A

   1             2                             3                                        4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                    T-Code              $                    $              Account Balance
02/03/16       {11}        American International Group        Return of advanced payment insurance                 1290-000               5,069.50                                 91,988.85
                                                               premium per Dkt # 49.
02/15/16       108         Arthur B. Levine Company            Trustee surety bond 2016                             2300-000                                         87.40          91,901.45
03/01/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        126.08          91,775.37
03/31/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        144.82          91,630.55
04/29/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        127.05          91,503.50
05/31/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        126.87          91,376.63
06/09/16       {12}        Hannah's Maintenance Inc            First installment of preference settlement           1141-000                  500.00                                91,876.63
06/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        144.67          91,731.96
07/05/16       {12}        Sherwin -Williams                   Settlement order 6/21/16 Dkt # 64                    1141-000               5,000.00                                 96,731.96
07/05/16       {12}        WEX, Inc                            Settlement order 6/21/16 Dkt # 64                    1141-000               5,000.00                               101,731.96
07/06/16       {12}        Hannah's Maintenance Inc            Second installment of preference settlement          1141-000                  500.00                              102,231.96
07/29/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        138.71        102,093.25
08/04/16       {12}        Hannah's Maintenance Inc            Third installment of preference settlement           1141-000                  500.00                              102,593.25
08/31/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        161.71        102,431.54
09/07/16       {12}        Hannah's Maintenance Inc            Fouth installment of preference settlement           1141-000                  500.00                              102,931.54
09/29/16       {12}        Hannah's Maintenance Inc            Final installment of preference settlement           1141-000                  500.00                              103,431.54
09/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        147.45        103,284.09
10/31/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        143.21        103,140.88
11/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        157.82        102,983.06
12/30/16                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        147.72        102,835.34
01/10/17       {12}        HCI Cabinetry & Design              Fisrt installment per settlement order Dkt # 73      1141-000               2,000.00                               104,835.34
01/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        159.66        104,675.68
02/06/17       109         International Sureties,Ltd          2017 Bond Premium                                    2300-000                                         43.00        104,632.68
02/14/17       {12}        HCI Cabinetry & Design              Second installment per settlement order Dkt #        1141-000               2,000.00                               106,632.68
                                                               73
02/17/17       110         Illinois Department of Revenue      2016 IL -1065-V                                      2820-000                                         34.00        106,598.68
02/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        141.72        106,456.96
03/08/17       {12}        HCI Cabinetry & Design              Final installment per settlement order Dkt # 73      1141-000               2,000.00                               108,456.96
03/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        160.33        108,296.63
04/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        145.38        108,151.25
05/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        171.11        107,980.14
06/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        155.31        107,824.83
07/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        149.91        107,674.92
08/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        170.37        107,504.55
09/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        149.47        107,355.08
10/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        164.70        107,190.38

                                                                                                            Subtotals :                 $23,569.50              $3,298.47
{} Asset reference(s)                                                                                                                              Printed: 12/03/2018 04:16 PM        V.14.14
                         Case 14-29827                   Doc 81          Filed 12/14/18 Entered 12/14/18 16:16:37                                                   Desc Main
                                                                          Document     Page 8 of 13
                                                                                                                                                                                        Exhibit B


                                                                                       Form 2                                                                                           Page: 4

                                                        Cash Receipts And Disbursements Record
Case Number:         14-29827                                                                            Trustee:             Ira Bodenstein (330129)
Case Name:           180 PROPERTIES LLC                                                                  Bank Name:           Rabobank, N.A.
                                                                                                         Account:             ******9466 - Checking Account
Taxpayer ID #:       **-***1021                                                                          Blanket Bond:        $45,000,000.00 (per case limit)
Period Ending: 12/03/18                                                                                  Separate Bond: N/A

   1             2                            3                                          4                                                5                     6                   7

 Trans.     {Ref #} /                                                                                                                 Receipts          Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                   T-Code              $                    $               Account Balance
11/30/17                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        154.17         107,036.21
12/29/17                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        148.82         106,887.39
01/31/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        169.11         106,718.28
02/10/18       111         International Sureties,Ltd           2018 Bond Premium                                   2300-000                                         37.15         106,681.13
                                                                Stopped on 02/16/18
02/16/18       111         International Sureties,Ltd           2018 Bond Premium                                   2300-000                                         -37.15        106,718.28
                                                                Stopped: check issued on 02/10/18
02/16/18       112         International Sureties,Ltd           2018 Bond Premium                                   2300-000                                         37.15         106,681.13
02/28/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        143.25         106,537.88
03/30/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        153.23         106,384.65
04/25/18       {12}        West Bend Mutual Insurance           Check from firm client funds after wire from        1241-000               3,081.00                                109,465.65
                                                                West Bend~Settlement Order Docket # 72
04/30/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        148.21         109,317.44
05/31/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        172.97         109,144.47
06/29/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        151.75         108,992.72
07/31/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        167.21         108,825.51
08/31/18                   Rabobank, N.A.                       Bank and Technology Services Fee                    2600-000                                        161.74         108,663.77
10/03/18       {13}        City of Chicago                      City of Chicago Red Light Settlement                1249-000                   29.14                               108,692.91

                                                                                      ACCOUNT TOTALS                                    223,702.09            115,009.18          $108,692.91
                                                                                              Less: Bank Transfers                              0.00                  0.00
                                                                                      Subtotal                                          223,702.09            115,009.18
                                                                                              Less: Payments to Debtors                                               0.00
                                                                                      NET Receipts / Disbursements                     $223,702.09         $115,009.18

                                  Net Receipts :          223,702.09
                                                                                                                                            Net               Net                    Account
                                    Net Estate :         $223,702.09                  TOTAL - ALL ACCOUNTS                                Receipts       Disbursements               Balances

                                                                                      Checking # ******9466                             223,702.09            115,009.18           108,692.91

                                                                                                                                       $223,702.09         $115,009.18            $108,692.91




{} Asset reference(s)                                                                                                                              Printed: 12/03/2018 04:16 PM         V.14.14
                    Case 14-29827                Doc 81      Filed 12/14/18 Entered 12/14/18 16:16:37              Desc Main
                                                              Document     Page 9 of 13

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: January 9, 2015

Case Number: 14-29827                                                 Page: 1                                   Date: December 3, 2018
Debtor Name: 180 PROPERTIES LLC                                                                                 Time: 04:16:58 PM
Claim #   Creditor Name & Address                      Claim Type    Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

          Ira Bodenstein                               Admin Ch. 7                                 $14,435.10         $0.00        14,435.10
200       321 N. Clark St., Ste. 800
          Chicago, IL 60654
          Ira Bodenstein                               Admin Ch. 7                                    $45.04          $0.00            45.04
200       321 N. Clark St., Ste. 800
          Chicago, IL 60654
          Fox Rothschild LLP                           Admin Ch. 7                                  $6,019.04         $0.00         6,019.04
200       321 N. Clark Street
          Suite 800
          Chicago, IL 60654
          Fox Rothschild LLP                           Admin Ch. 7                                 $45,018.00         $0.00        45,018.00
200       321 N. Clark Street
          Suite 800
          Chicago, IL 60654
          Kutchins Robbins & Diamond, Ltd.             Admin Ch. 7                                 $15,425.50         $0.00        15,425.50
200       1101 Perimeter Drive
          Suite 760
          Schaumburg, IL 60173
          Kutchins Robbins & Diamond, Ltd.             Admin Ch. 7                                    $17.28          $0.00            17.28
200       1101 Perimeter Drive
          Suite 760
          Schaumburg, IL 60173
5P-3      Internal Revenue Service                     Priority                                         $4.36         $0.00             4.36
 570      P.O. Box 7346
          Philadelphia, PA 19101-7346
7P        Illinois Department of Employment Security   Priority                                     $1,682.43         $0.00         1,682.43
 570      33 South State Street
          Attn: Bankruptcy Unit - 10th flr.
          Chicago, IL 60603
8         180 Properties, LLC 401(k) Plan              Priority                                     $3,028.27         $0.00         3,028.27
 570      Larry Lefoldt, Independent Fiduciary
          Lefoldt & Co, PA,PO Box 2848
          Ridgeland, MS 39158-2848
9P        Christopher Rintz                            Priority                                    $12,475.00         $0.00        12,475.00
 570      c/o Lauren Newman,Thompson Coburn
          LLP,55 E. Monroe St., 37th Floor
          Chicago, IL 60603
12P       Wisconsin Dept of Revenue                    Priority                                     $2,719.52         $0.00         2,719.52
 570      Special Procedures Unit
          PO Box 8901
          Madison, WI 53708-8901
1         Commonwealth Edison Company                  Unsecured                                      $31.14          $0.00            31.14
 610      3 Lincoln Center
          Attn: Bankruptcy Department
          Oakbrook Terrace, IL 60181
                     Case 14-29827             Doc 81       Filed 12/14/18 Entered 12/14/18 16:16:37                       Desc Main
                                                             Document     Page 10 of 13

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: January 9, 2015

Case Number: 14-29827                                                Page: 2                                            Date: December 3, 2018
Debtor Name: 180 PROPERTIES LLC                                                                                         Time: 04:16:58 PM
Claim #   Creditor Name & Address                      Claim Type   Claim Ref. No. / Notes       Amount Allowed         Paid to Date   Claim Balance

2         Groot Industries Inc.                        Unsecured                                         $2,792.50            $0.00         2,792.50
 610      2500 Landmeier Rd.
          Elk Grove Village, IL 60007
3         Fifth Third Community Development            Unsecured                                       $539,416.67            $0.00       539,416.67
 610      Corporation
          c/o David L Hazan,Diver, Grach, Quade &
          Masini, LLP,111 N County Street
          Waukegan, IL 60085
4 -2      2121 KK Retail LLC                           Unsecured                                        $22,588.71            $0.00        22,588.71
 610      Quarles & Brady LLP, Patrick Schoen
          411 E Wisconsin AVe, Ste 2350
          Milwaukee, WI 53202-4426
5U-3      Internal Revenue Service                     Unsecured                                         $5,808.16            $0.00         5,808.16
 610      P.O. Box 7346
          Philadelphia, PA 19101-7346
6         JBM Custom Hardwood Flooring                 Unsecured                                         $6,626.50            $0.00         6,626.50
 610      Wolfe and Polovin
          180 N LaSalle, Ste 2420
          Chicago, IL 60601
7U        Illinois Department of Employment Security   Unsecured                                           $220.00            $0.00           220.00
610       33 South State Street
          Attn: Bankruptcy Unit - 10th flr.
          Chicago, IL 60603
9U        Christopher Rintz                            Unsecured                                       $166,350.66            $0.00       166,350.66
 610      c/o Lauren Newman,Thompson Coburn                         Amended by proof of claim filed 12/26/17
          LLP,55 E. Monroe St., 37th Floor
          Chicago, IL 60603
10        Granite State Insurance Company              Unsecured                                        $17,786.50            $0.00        17,786.50
 610      American International Group, Inc,                        Allowed per Court Order entered 01/07/16 Dkt # 49
          New York, NY 10038
11        WI-FI Fairway, LLC                           Unsecured                                       $143,989.60            $0.00       143,989.60
 610      c/o Dickler, Kahn, Slowikowski
          & Zavell, Ltd,85 W Algonquin Rd, Ste 420
          Arlington Heights, IL 60005
12U       Wisconsin Dept of Revenue                    Unsecured                                           $820.00            $0.00           820.00
 620      Special Procedures Unit
          PO Box 8901
          Madison, WI 53708-8901

<< Totals >>                                                                                          1,007,299.98             0.00     1,007,299.98
           Case 14-29827          Doc 81     Filed 12/14/18 Entered 12/14/18 16:16:37                Desc Main
                                              Document     Page 11 of 13


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                      Exhibit D

             Case No.: 14-29827
             Case Name: 180 PROPERTIES LLC
             Trustee Name: Ira Bodenstein
                                                Balance on hand:                          $          108,692.91
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                0.00
                                                Remaining balance:                        $          108,692.91

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
                                                      None
                            Total to be paid for chapter 7 administration expenses:       $                0.00
                            Remaining balance:                                            $          108,692.91

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                0.00
                            Remaining balance:                                            $          108,692.91

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $19,909.58 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
  5P-3        Internal Revenue Service                                    4.36                0.00           0.00
  7P          Illinois Department of Employment Security              1,682.43                0.00           0.00
  8           180 Properties, LLC 401(k) Plan                         3,028.27                0.00           0.00
  9P          Christopher Rintz                                      12,475.00                0.00           0.00
 12P          Wisconsin Dept of Revenue                               2,719.52                0.00           0.00



  UST Form 101-7-TFR (05/1/2011)
           Case 14-29827           Doc 81    Filed 12/14/18 Entered 12/14/18 16:16:37                  Desc Main
                                              Document     Page 12 of 13




                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $          108,692.91
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 905,610.44 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Commonwealth Edison Company                                31.14                 0.00              0.00
  2            Groot Industries Inc.                                   2,792.50                 0.00              0.00
  3            Fifth Third Community Development                    539,416.67                  0.00              0.00
               Corporation
  4 -2         2121 KK Retail LLC                                     22,588.71                 0.00              0.00
  5U-3         Internal Revenue Service                                5,808.16                 0.00              0.00
  6            JBM Custom Hardwood Flooring                            6,626.50                 0.00              0.00
  7U           Illinois Department of Employment Security                220.00                 0.00              0.00
  9U           Christopher Rintz                                    166,350.66                  0.00              0.00
 10            Granite State Insurance Company                        17,786.50                 0.00              0.00
 11            WI-FI Fairway, LLC                                   143,989.60                  0.00              0.00
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $          108,692.91




  UST Form 101-7-TFR (05/1/2011)
           Case 14-29827         Doc 81      Filed 12/14/18 Entered 12/14/18 16:16:37                 Desc Main
                                              Document     Page 13 of 13




            Tardily filed claims of general (unsecured) creditors totaling $ 820.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
 12U           Wisconsin Dept of Revenue                                 820.00               0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                0.00
                            Remaining balance:                                            $          108,692.91

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $          108,692.91




  UST Form 101-7-TFR (05/1/2011)
